Citation Nr: 0314162	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  97-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Dr. R. F.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1986.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in July 1998 and that the 
action requested in the remand has been accomplished to the 
extent possible.  This case is now ready for final appellate 
disposition.


FINDING OF FACT

The veteran's dysthymia is related to active service.


CONCLUSION OF LAW

The veteran's dysthymia was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this issue has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
record contains relevant medical opinion and other evidence 
that permits the Board to properly address the issue on 
appeal, and while the record may not reflect complete 
compliance with every aspect of the VCAA as to this issue, as 
a result of the Board's decision to grant this claim, any 
failure to notify and/or develop the claim cannot be 
considered prejudicial to the veteran.  Accordingly, the 
Board finds that no further notice and/or development is 
required in this matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service medical records do not reflect complaints, findings 
or diagnoses of an acquired psychiatric disorder.  They do 
reflect that the veteran was treated for complaints of 
headaches, chest pain and other symptoms over a five day 
period in February 1983 while stationed at Fort Bragg, North 
Carolina.

The veteran filed his original application for compensation 
less than one month after his discharge from the service in 
January 1986, and at that time, his claims included a claim 
for service connection for "nerves." 

Private medical records from Dr. R. F. for the period of 
March and May 1987 reflect that the veteran was originally 
evaluated for complaints that included episodes of crying and 
sleep problems.  In May 1987, his complaints included chest 
pain, headaches and sleep difficulty.

An initial Department of Veterans Affairs (VA) psychiatric 
evaluation in April 1987 revealed that the veteran was 
brought in for evaluation by his spouse, and that she 
asserted that the veteran was very restless and hostile 
following his return from the service.  It was noted that 
during the examination, the veteran cried, and it was very 
difficult for the examiner to explore and obtain information.  

VA records further reveal that the veteran was thereafter 
hospitalized in June and July 1987 with a diagnosis of 
dysthymia disorder.  The veteran was unclear as to the basis 
for this hospitalization but reported symptoms of frequent 
headaches, sleep problems, restlessness, irritability, 
anxiety, and destructive behavior.  It was also noted that 
the veteran complained of being "constantly afraid of being 
killed by Negroes."  Headaches occurring during the 
admission were believed to be muscular tension in nature.  

A social and industrial survey report from August 1987 
reflects a description of asserted episodes of discrimination 
that the veteran sustained while in the service, the worst of 
which allegedly occurred while the veteran was stationed at 
Fort Bragg, North Carolina.  The veteran specifically noted 
that he wanted revenge against a "negro group" who beat him 
on several occasions.

An August 1987 final VA psychiatric examination report 
reflects an Axis I diagnosis of dysthymic disorder.

Private treatment records from Dr. R. F. for the period of 
July 1994 to June 1996 reflect the veteran's continued 
complaints of episodes of crying, difficulties with sleep, 
and irritability.

On a discharge summary from a hospitalization from March 1995 
to April 1995, it was noted that the veteran had a 
psychiatric history since 1986.  

On a July 1996 private medical report from Dr. R. F., major 
depressive illness with psychotic features was diagnosed.  It 
was also noted that, by history, it was related to active 
service.  

At the veteran's personal hearing in August 1996, Dr. R. F. 
testified that during the veteran's service, the veteran was 
subjected to acts of severe discrimination and could not 
integrate into either "black" or "white" groups 
(transcript (T.) at p. 3).  Several examples of such 
discrimination were provided (T. at pp. 3-4).  Dr. R. F. 
initially treated the veteran in March 1987 and his 
diagnostic impression was major depression with psychotic 
features (T. at p. 5).  He also concluded that, based on the 
history given by the veteran, which included seeking 
assistance from a chaplain in service, the veteran's major 
depression with psychotic features began in active service 
(T. at p. 7).  

On December 1996 VA psychiatric examination, major depression 
was diagnosed.  The VA examiners concluded that the veteran's 
psychiatric disorder was not related to active service 
because (1) there was no objective medical evidence which 
related his psychiatric disorder to any experience or event 
in service and (2) the private psychiatrist's opinion was 
based on an uncorroborated history given by the veteran.

A March 1999 medical report from Dr. R. F. reflects continued 
symptoms of depression and an Axis I diagnosis of major 
depressive illness-recurrent.

An October 2000 medical report from Dr. R. F. reflects 
symptoms of insomnia, nightmares, irritability, crying 
spells, and auditory hallucinations.  The Axis I diagnosis 
was major depressive disorder-recurrent-severe with psychotic 
features.

June 2002 VA mental disorders examination revealed an Axis I 
diagnosis of dysthymia.  The examiner commented that based on 
the veteran's records, documents, history and evaluations, 
although the veteran claimed that his neuropsychiatric 
condition was related to discriminatory experiences in 
service, there was no evidence of psychiatric symptoms, 
complaints, or evaluation in the service, and his first 
evaluation by Dr. R. F. did not reflect a report of such 
symptoms while in the military.

II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of the acquired 
psychiatric disorder of dysthymia.  However, while the RO 
also conceded the existence of such disability, it further 
found that a preponderance of the evidence was against a 
finding that such disability was related to service or to a 
period of one year following service (the first diagnosis of 
dysthymia occurred more than one year following the veteran's 
discharge from service in January 1986).  In this regard, the 
RO noted the opinions of the VA examiner's in December 1996 
and June 2002, who concluded that a relationship between the 
veteran's dysthymia and service was not warranted since there 
was no evidence of any psychiatric symptoms, complaints, or 
evaluation in the service, and that his first evaluation by 
Dr. R. F. did not indicate a report of such symptoms in 
service.  In examining the results of the examination reports 
that form the basis for the December 1996 and June 2002 
opinions, the Board finds that incomplete or inaccurate 
assumptions contained within the reports significantly reduce 
their probative value.  

More specifically, while the Board does find some 
inconsistency in the veteran's description of the details 
about the episodes of discrimination he encountered during 
service, he had consistently placed the blame for his 
symptoms on the in-service episodes of discrimination.  The 
Board is also influenced by the fact that the service medical 
records are not devoid of possibly relevant symptoms, as 
February 1983 records clearly indicate complaints of chest 
pain and headaches, which are identified as symptoms of 
psychiatric disability in May 1987.  Further, while the June 
2002 VA examiner seems to place some reliance on the fact 
that there was no mention by the veteran of discrimination 
problems in service at the time he originally treated with 
Dr. R. F. in March 1987, the Board notes that the veteran was 
initially reluctant to detail his previous experiences at 
all, and that in any event, as early as June 1987, the 
veteran was describing the in-service episodes of 
discrimination with significant detail.  The Board also notes 
that the veteran's original February 1986 application for 
compensation sought compensation for disability associated 
with nerves.  Moreover, he testified in March 1987 that he 
went to see the "chaplain" because he "couldn't bear the 
pressure anymore."  His spouse also gave testimony at that 
time describing "changes" when he was on active duty.   
Thus, the Board finds that the VA examiners' determination 
that there was no evidence of symptoms in service and no 
evidence of initial post-service complaints of such symptoms 
referable to service seems to be in part a restrictive 
conclusion.  

On the other hand, the Board has reviewed the opinions and 
testimony of Dr. R. F. that the veteran's dysthymia began 
during active service (a physician who has treated the 
veteran since March 1987), and finds that while it is 
partially based on the veteran's reported history, it is also 
based on some indication of problems during service and 
complaints continuing shortly after service.  Therefore, the 
Board finds that the opinion of Dr. R. F. is predicated on an 
at least arguably as accurate and complete review of the 
evidence.  

In summary, based on the deficiencies noted with respect to 
the opinions of the VA examiners, the Board does not find 
that such opinions are any more persuasive that the opinion 
of Dr. R. F., and that as the evidence is therefore in 
conflict, the Board finds that it probably does not 
preponderate against the claim.  To be sure, the record is 
plainly not overwhelmingly in the veteran's favor.  It is 
important to emphasize that Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).    
In the final analysis, the filing of a claim so soon after 
service along with the testimony in 1987 tends to counter--if 
not refute-the lack of specific psychiatric documentation 
during service. 


ORDER

The veteran's claim for service connection for a dysthymic 
disorder is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

